OPINION AND ORDER
ROBERT N. CLINTON, Associate Justice.
This matter comes before the Court on the Plaintiffs’ Application for Extraordinary Writ Pursuant to Rule 35, HIRCCP *366(Application) filed on January 24, 2011. The Application notes the fact that the Plaintiffs’ application for preliminary injunction against the secretarial election called to decide whether to approve a proposed Hopi Constitution is pending before Judge Flores in the Hopi Tribal Court in Case Number 2010-CV-0156. The Application further alleges that a hearing was held on the matter and that as of the date of filing Judge Flores had not ruled. Since the secretarial election in question is scheduled for January 27, 2011, the Application seeks an order from this Court directing Judge Flores to dispose of the pending matter in a timely fashion sufficiently before that date to provide the Plaintiffs the relief they request.
This Court takes notice of the fact that on January 25, 2011, the day after the filing of the Application, Judge Flores issued an order in 2010-CV-0156 denying the Plaintiffs’ application for a preliminary injunction. As a result of the January 25, 2011 Order of the Tribal Court, the Application pending before this Court for Extraordinary Relief was rendered moot. Consequently, this matter is hereby dismissed as moot.